Filed 11/19/08 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2008 ND 207







Stephen Peterson, 		Plaintiff and Appellee



v.



DS Dispatch, Inc., 		Defendant and Appellant







No. 20080165







Appeal from the District Court of Cass County, East Central Judicial District, the Honorable Steven E. McCullough, Judge.



AFFIRMED.



Per Curiam.



Christopher M. Kennelly, Kennelly & O’Keeffe, Ltd., 109 Roberts St., Box 2105, Fargo, ND 58107-2105, for plaintiff and appellee.  Submitted on brief.



Timothy P. Hill, Hill Law Office, PLLC, 1351 Page Dr., Ste. 202, P.O. Box 9043, Fargo, ND 58106-9043, for defendant and appellant.  Submitted on brief.

Peterson v. DS Dispatch, Inc.

No. 20080165



Per Curiam.

[¶1]	DS Dispatch, Inc., appeals from a judgment granting Stephen Peterson’s motion for summary judgment and a district court order denying DS Dispatch, Inc.’s motion to vacate judgment under N.D.R.Civ.P. 60(b).  DS Dispatch, Inc., argues the district court erred by ordering a 30-day redemption period and by denying DS Dispatch, Inc.’s motion to vacate the judgment.  Peterson argues DS Dispatch, Inc., violated N.D.R.App.P. 30(a)(1) by inserting items into the appendix that are not in the record.  Peterson also asserts he should be granted attorney fees for this appeal, because the appeal is frivolous under N.D.R.App.P. 38.

[¶2]	The district court did not abuse its discretion by ordering a 30-day redemption period.  
See
 
Straub v. Lessman
, 403 N.W.2d 5, 7 (N.D. 1987) (determining the trial court did not abuse its discretion in ordering a two-month redemption period).  The district court did not abuse its discretion by denying DS Dispatch, Inc.’s N.D.R.Civ.P. 60(b) motion.  
See
 
State v. $33,000.00 United States Currency
, 2008 ND 96, ¶ 14, 748 N.W.2d 420 (quoting 
Royal Indus., Inc. v. Haugen
, 409 N.W.2d 636, 638 (N.D. 1987) (“A simple disregard of legal process is, of course, not excusable neglect under [N.D.R.Civ.P. 60(b)].”).

[¶3]	DS Dispatch, Inc., included documents in its appendix that were not in the record.  Rule 30(a), N.D.R.App.P., provides in part:  “Only items in the record may be included in the appendix.”  This Court may take appropriate action against any person failing to perform an act required by rule.  N.D.R.App.P. 13.  Because DS Dispatch, Inc., did not comply with N.D.R.App.P. 30(a), we award double costs to the appellee.  
Estate of Wieland
, 1998 ND 130, ¶ 22 n.3, 581 N.W.2d 140.  This appeal is not flagrantly groundless or devoid of merit; therefore, it is not frivolous and we decline to award attorney fees.  
See
 
Lucas v. Porter
, 2008 ND 160, ¶ 28, 755 N.W.2d 88 (citing 
Witzke v. City of Bismarck
, 2006 ND 160, ¶ 19, 718 N.W.2d 586); N.D.R.App.P. 38.

[¶4]	We summarily affirm under N.D.R.App.P. 35.1(a)(4).

[¶5]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring